Citation Nr: 0811142	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than May 23, 2002, 
for the award of service connection for fibromyalgia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

An October 2003 rating decision granted entitlement to 
service connection for fibromyalgia, evaluated as 40 percent 
disabling and effective May 30, 2003.  The veteran appealed 
the effective date assigned and an earlier effective date of 
May 23, 2002 was assigned by the December 2004 statement of 
the case.  The veteran contends that the effective date 
should be January 10, 2002, and has not withdrawn his appeal 
as to this issue.  Thus, the Board finds that it is still 
properly on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  

The veteran requested a personal hearing before a Member of 
the Board; however, he withdrew that request in a January 
2006 signed statement.  The Board finds no hearing request 
pending.  


FINDING OF FACT

On January 10, 2002, the veteran's representative most likely 
submitted a claim for entitlement to service connection for 
fibromyalgia.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the legal criteria for an effective date of January 10, 2002, 
but no earlier, for the grant of service connection for 
fibromyalgia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the veteran argues that he is entitled to an 
effective date of January 10, 2002, for the award of service 
connection for fibromyalgia.  As an effective date of January 
10, 2002 is being awarded by this decision, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

The veteran asserts that his claim for service connection for 
fibromyalgia was submitted to the RO on January 10, 2002, and 
that date should be the effective date for the award of 
service connection.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran submitted a claim for service connection for 
fibromyalgia; the claim was granted by an October 2003 rating 
decision.  The effective date for the award of service 
connection was set as May 30, 2003, based on an RO date stamp 
on a claim and medical evidence submitted by the veteran's 
representative.  The veteran appealed the assigned effective 
date, and asserted that the claim had originally been 
submitted to the RO on January 10, 2002. 

With the evidence submitted on May 30, 2003, the veteran's 
representative also enclosed a statement which noted that the 
claim was a fax copy of a claim originally submitted by the 
representative on January 10, 2002.  The representative also 
stated that he found drop filled a submission of 3 pages of 
records which had been submitted on May 23, 2002, in support 
of this claim.   

A December 2004 statement of the case changed the effective 
date for the award of service connection for fibromyalgia to 
May 23, 2002, because medical evidence relevant to the claim 
had been stamped as received at the RO on that date.  The 
cover sheet for this submittal of evidence stated that the 
medical evidence was in support of "EP020."  The Board 
associated "EP" with meaning "End Product" and "020" as 
indicating a non-original claim.  Essentially, the cover 
sheet indicates that on May 23, 2002, the veteran was 
submitting evidence in support of his claim.      

The copy of the veteran's claim, submitted by the veteran's 
representative in May 2003, shows a date of January 4, 2002 
next to the veteran's signature.  The copy of the fax cover 
sheet with that claim shows that the fax was sent by the 
County of Sacramento Department of Human Assistance, Veterans 
Service Office, and was stamped as received by The American 
Legion on January 10, 2002.  The fax cover sheet is dated 
January 7, 2002.  Below is a recreation of another stamp on 
the fax cover sheet: 

SUBMITTED TO THE VETERANS ADMINISTRATION
OAKLAND REGIONAL OFFICE
THE AMERICAN LEGION
REHABILITATION-CALIFORNIA
BY __________DATE_________

The date written in on this stamp is "1-10-02" and there 
appear to be initials in the "By" category. 

The veteran's claim and supporting evidence are not date 
stamped by the RO prior to May 23, 2002.  The veteran's 
actual claim is first date stamped by the RO in May 2003.  On 
the other hand, the veteran submitted evidence in support of 
this claim much earlier, on May 23, 2002.  It would not make 
sense for the veteran to submit evidence in support of a 
claim that he never submitted.  However, this does not show 
that the veteran's claim was actually submitted to VA - just 
that he believed that it had been submitted.  A stamp from 
the veteran's representative indicates that the 
representative submitted the claim to the RO on January 10, 
2002.  

Somewhere along the way the veteran's claim was misplaced.  
What is unclear is if the claim was misplaced prior to being 
submitted to the RO, or if it was misplaced after it had been 
received by the RO.  The Board is of the opinion that the 
stamp by the veteran's representative indicating that the 
claim was submitted to the RO on January 10, 2002, and the 
veteran's submission of evidence in support of a claim on May 
23, 2002, at least puts the evidence into equipoise.  As 
such, with reasonable doubt resolved in favor of the veteran, 
an effective date of January 10, 2002, but no earlier, for 
the grant of service connection for fibromyalgia is granted.  



	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of January 10, 2002, but no earlier, for 
the grant of service connection for fibromyalgia is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


